Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 15, 2022

                                    No. 04-21-00484-CV

                                 Betty SCHWETTMANN,
                                         Appellant

                                              v.

                                     Roger E. HAYNES,
                                          Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 15124
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                       ORDER
      Appellant’s Notice of Correction and Motion to Substitute is carried with the appeal.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court